      Case 4:21-cv-00608-LPR Document 6 Filed 07/21/21 Page 1 of 2



         IN THE UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF ARKANSAS
                  CENTRAL DIVIVSION

KHANIS-ORION MORNINGSTAR                                    PLAINTIFF
ADC #164590

v.                     No. 4:21-cv-607-DPM

GARY M. ARNOLD, Judge, Arkansas
Supreme Court, et al.                                   DEFENDANTS



RICKY ASHLEY                                                PLAINTIFF
ADC #099718C

v.                     No. 4:21-cv-608-DPM

GARY M. ARNOLD, Judge, Arkansas
Supreme Court, et al.                                   DEFENDANTS



KENNETH DORN                                                PLAINTIFF
ADC #169545

v.                      No. 4:21-cv-609-DPM

GARY M. ARNOLD, Judge, Arkansas
Supreme Court, et al.                                   DEFENDANTS
       Case 4:21-cv-00608-LPR Document 6 Filed 07/21/21 Page 2 of 2



                              ORDER
     I am a named Defendant in these three related cases. Doc. 1 at 1.
I therefore recuse. 28 U.S.C. § 455(b)(S)(i). The Clerk must reassign
these cases at random by chip exchange.
     So Ordered.


                                 D.P. Marshall Jr. '
                                 United States District Judge




                                   -2-
